NL INDUSTRIES, INC. ANNOUNCES QUARTERLY CASH DIVIDEND DALLAS, TEXAS – February 27, 2013 – NL Industries, Inc. (NYSE:NL) announced today that its board of directors has declared a regular quarterly dividend of twelve and one-half cents ($0.125) per share on its common stock to be paid in cash.The dividend is payable on March 26, 2013 to shareholders of record at the close of business on March 11, 2013. NL Industries, Inc. is engaged in the component products (security products and performance marine components), titanium dioxide products and other businesses. * *
